DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-6, 10-15, 17, 19, 23, 49-50, 52-53, 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2, 5-6, 10-15, 17, 19, 23, 49-50, 52-53, 58 depend from claim 1 and therefore inherit the deficiencies thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 11-15, 17, 19, 23, 49-50, 52-53, 58, 94, 98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friderich et al. (DE 102013020799).  Regarding claims 1, 94, 98, Friderich teaches a support structure for supporting the user of a mobility device, the support structure comprising: a fluid flow channel (28, 30, 40), the fluid flow channel comprising: a fluid inlet (near 44); and a top section (28/30/ top of 40) comprising one or more apertures (top of 40 where air flows into 28), the one or more apertures forming one or more fluid outlets in the top section (see Figure 3 and paragraph [0022]); wherein at least part of the fluid flow channel is tapered (see Figure 3), the at least part tapered fluid flow channel comprising a first end (near 44) and a second end (near 28); the first end of the at least part tapered fluid flow channel being located proximal to the fluid inlet and the second end of the at least part tapered fluid flow channel being located distal to the fluid inlet (see Figure 3); wherein the width of the second end of the at least part tapered fluid flow channel is greater than the width of the first end of the at least part tapered fluid flow channel (see Figure 3); and wherein the, or each, fluid outlet comprises a first end located proximal to the fluid inlet and a second end located distal to the fluid inlet (see Figure 3).

Regarding claim 2, Friderich teaches wherein substantially the whole of the fluid flow channel is tapered (see Figure 3; the examiner notes that it does not appear Figure 3 illustrates the entire fluid flow channel is tapered; however, it is illustrated that it is mostly taper aside from the section with 44 and therefore satisfies the claim language).

Regarding claim 5, Friderich teaches wherein the fluid flow channel (40) comprises sidewalls (sides of each of the fluid flow channels that contact 38), the minimum separation distance between the sidewalls being located at the first end (near 44) of the at least part tapered fluid flow channel and the maximum separation distance between the sidewalls being located at the second end of the at least part tapered fluid flow channel (near 28; see Figure 3).

Regarding claim 6, Friderich teaches wherein the depth of the first end of the at least part tapered fluid flow channel is greater than the depth of the second end of the at least part tapered fluid flow channel (the examiner notes that the claim language is vague in regards to what the depth is with respect to; from Figure 3, it appears that the depth of the first end within the structure of 10 is greater than the depth of the second end within the structure of 10 and therefore satisfies this limitation).

Regarding claims 11, 13, Friderich teaches wherein the top section (top of 40) of the fluid flow channel comprises an open part (open to 28; see paragraphs [0022], [0023]), the open part of the top section of the fluid flow channel defining the fluid outlet (see Figure 3).

Regarding claim 12, Friderich teaches wherein the top section (28, 30 and top of 40) comprises a closed part (30), the closed part of the top section of the fluid flow channel being located proximal to the fluid inlet (see Figure 3).

Regarding claim 14, Friderich teaches wherein the width of the second end of the fluid outlet is greater than the width of the first end of the fluid outlet (the examiner notes that item 40 tapers in such a way that item 40 continually gets wider the higher it goes and therefore the first end is smaller in width than the second end; see Figure 3).

Regarding claim 15, Friderich teaches wherein the fluid outlet is substantially the same shape as the top section of the at least part tapered fluid flow channel (see Figure 3).

Regarding claim 17, Friderich teaches wherein the fluid flow channel comprises one or more fins (44; see Figure 3).

Regarding claim 19, Friderich teaches wherein the, or each, fin is arranged substantially longitudinally from the first end of the at least part tapered fluid flow channel to the second end of the at least part tapered fluid flow channel (see Figure 3 and the longitudinal arrangement of the fins of PTC heating element 44).

Regarding claim 23, Friderich teaches wherein the, or each, fin is made from a resilient material such that the fins are configurable to provide support to the user (the examiner notes that given the presence of fins, they would inherently have some resiliency and provide some degree of support; given the vague claim language, the prior art structure would satisfy this limitation).

Regarding claim 49, Friderich teaches wherein the support structure comprises a first fluid dispersion layer (28/30).

Regarding claim 50, Friderich teaches wherein the support structure is arranged such that fluid can flow from the fluid outlet (top of 40) through the first fluid dispersion layer (28; see paragraphs [0022], [0023], [0026]).

Regarding claim 52, Friderich teaches wherein at least part of the first fluid dispersion layer (30) is porous (see paragraph [0022]) and at least part of the first fluid dispersion layer is non-porous (vertical walls of 28 whose purpose is to direct air upward into item 30), the porous part of the first fluid dispersion layer being configured to allow fluid to pass therethrough and the non-porous part of the first fluid dispersion layer being configured to mitigate or prevent the flow of fluid (see paragraphs [0022], [0023]).

Regarding claim 53, Friderich teaches wherein the porous part (30) of the first fluid dispersion layer and the fluid outlet at least partially overlap (see Figure 3).

Regarding claim 58, Friderich teaches wherein the non-porous part (walls of 28) of the first fluid dispersion layer is located on a lower region of the first fluid dispersion layer (see Figure 3).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friderich et al. (DE 102013020799).  Regarding claim 10, it is described above what is disclosed by Friderich; however, the reference does not distinctly disclose wherein the area of the cross section of the first end of the at least part tapered fluid flow channel is greater than the area of the cross section of the second end of the at least part tapered fluid flow channel.  The examiner notes that Friderich illustrates and inlet and an outlet; however, is silent with regard to the area of each.  The examiner notes that it would have been obvious to one having ordinary skill in the art to have a larger cross sectional area for the inlet section than the outlet section in order to increase the airflow within the device since the outlet has an air dispersion layer above it.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636